DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 12/17/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date(s) of U.S. Patents 10,206,830 and 9,132,052 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim 1-7, 10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach a cushioning and positioning member with a first engagement member comprising two elongated strips spaced laterally from each other, and wherein the second engagement member comprises a pad of slip resistant material, the pad having a width that completely overlaps both of the two strips of the first engagement member” in conjunction with the additional claimed structure. Additionally, the double patenting rejection is no longer applicable in view of the Terminal Disclaimer filed 12/17/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
1/11/2021